             Case
              Case2:19-cv-01430-JLR
                   2:19-cv-01430-JLR Document
                                      Document35-1
                                               36 Filed
                                                   Filed08/03/20
                                                         07/30/20 Page
                                                                   Page11ofof22




 1                                                        THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     DAVID BORDEN, individually and on               No. 2:19-cv-01430-JLR
 9   behalf of all others similarly situated,
                                                     ORDER EXTENDING DEADLINE TO
10                         Plaintiff,                AMEND PLEADINGS
11          v.
12   EFINANCIAL, LLC., a Washington
     Limited Liability Company,
13
                           Defendant.
14

15          This matter comes before the Court on the Parties’ Joint Motion to Extend Deadline
16   to Amend Pleadings (the “Motion”) (Dkt. # 35). Having reviewed the Motion, and good cause
17   appearing, the Court approves the Parties’ Motion, and it is HEREBY ORDERED THAT the
18   deadline to amend the pleadings is extended until August 7, 2020.
19
            PURSUANT TO MOTION, IT IS SO ORDERED.
20

21

22
      Dated this 3rd day of August, 2020
                                                       A
                                                       _____________________________________
                                                       HON. JAMES L. ROBART
23                                                     United States District Judge
24

25
26

      ORDER EXTENDING DEADLINE TO AMEND                                      Perkins Coie LLP
      PLEADINGS                                                          1201 Third Ave. Ste. 4900
                                                                            Seattle, WA 98101
      Case No. 2:19-cv-01430-JLR                                            Tel: 206.359.8000
                                                                            Fax: 206.359.9000
           Case
            Case2:19-cv-01430-JLR
                 2:19-cv-01430-JLR Document
                                    Document35-1
                                             36 Filed
                                                 Filed08/03/20
                                                       07/30/20 Page
                                                                 Page22ofof22




 1   Presented by:
 2   By: s/ Shawn A. Heller                    By: s/ Debra Bernard
 3   Shawn A. Heller, Esq. (pro hac vice)      Debra R. Bernard (pro hac vice)
     Social Justice Law Collective, PL         Attorney for Defendant eFinancial, LLC
 4   974 Howard Avenue                         Perkins Coie LLP
     Dunedin, FL 34698                         131 South Dearborn Street, Suite 1700
 5   shawn@sjlawcollective.com                 Chicago, IL 60603-5559
                                               Telephone: 312.324.3400
 6                                             Facsimile: 312.324.9400
     By: s/ Joshua A. Glickman                 Email: DBernard@perkinscoie.com
 7   Joshua A. Glickman, Esq. (pro hac vice)
     Social Justice Law Collective, PL         By: s/ Nicola C. Menaldo
 8   6709 W. 119th St., #198                   Nicola C. Menaldo #44459
     Overland Park, KS 66209                   Attorney for Defendant eFinancial, LLC
 9   josh@sjlawcollective.com                  Perkins Coie LLP
                                               1201 Third Avenue, Suite 4900
10   By: /s/ Daniel J. Bugbee       _          Seattle, WA 98101-3099
     Daniel J. Bugbee, WSBA No. 42412          Telephone: 206.359.8000
11   Dominique R. Scalia, WSBA No. 47313       Facsimile: 206.359.9000
     155 NE 100th St., Suite 205               Email: NMenaldo@perkinscoie.com
12
     Seattle, WA 98125
                                               By: s/ James G. Snell
13   Tel: (206) 489-3819                       James G. Snell (pro hac vice)
                                               Attorney for Defendant eFinancial, LLC
14                                             Perkins Coie LLP
                                               3150 Porter Drive
15                                             Palo Alto, CA 94304-1212
                                               Telephone: 650.838-4300
16                                             Facsimile: 650.838.4350
                                               Email: JSnell@perkinscoie.com
17

18

19

20

21

22

23

24

25
26

                                                                    Perkins Coie LLP
                                                                1201 Third Ave. Ste. 4900
     ORDER EXTENDING DEADLINES Case No.                            Seattle, WA 98101
                                                                   Tel: 206.359.8000
     2:19-cv-01430-JLR                                             Fax: 206.359.9000
